        Case 4:18-cr-00055-BMM Document 40 Filed 09/29/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-18-55-GF-BMM
               Plaintiff,
      vs.

THOMAS FALCON SUTHERLAND,                               ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 14, 2020. (Doc. 39.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:18-cr-00055-BMM Document 40 Filed 09/29/20 Page 2 of 4



      Judge Johnston conducted a revocation hearing on September 9, 2020. (Doc.

36.) The United States accused Sutherland of violating his conditions of supervised

release 1) by failing to report for substance abuse testing; 2) by consuming alcohol;

and; 3) by using methamphetamine. (Doc. 33).

      At the revocation hearing, Sutherland admitted that he had violated the

conditions of his supervised release 1) by failing to report for substance abuse

testing; 2) by consuming alcohol; and; 3) by using methamphetamine. (Doc. 36.)

Judge Johnston found that the violations Sutherland admitted proved to be serious

and warranted revocation, and recommended that Sutherland receive a custodial

sentence of 3 months with 21 months of supervised release to follow. Sutherland

should serve the first 60 days of supervised release in a secure inpatient substance

abuse treatment facility as directed by his probation officer. Sutherland was

advised of the 14 day objection period and his right to allocute before the

undersigned. (Doc. 36.)

      The violations prove serious and warrant revocation of Sutherland’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 39) are ADOPTED IN FULL.
        Case 4:18-cr-00055-BMM Document 40 Filed 09/29/20 Page 3 of 4



       IT IS FURTHER ORDERED that Defendant Thomas Falcon Sutherland

be sentenced to 3 months with 21 supervised release to follow. With the first 60

days of supervised release in a secure inpatient substance abuse treatment facility,

as directed by his probation officer.

      DATED this 29th day of September, 2020.
Case 4:18-cr-00055-BMM Document 40 Filed 09/29/20 Page 4 of 4
